Citation Nr: 0302764	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
warrant reopening claim of entitlement to service 
connection for bursitis, left shoulder.  

2.	Entitlement to an evaluation in excess of 10 percent for 
service-connected bursitis, right shoulder.

(The issues of entitlement to service connection for left 
shoulder bursitis, sexual dysfunction and bilateral 
osteoarthritis of the knees will be discussed in a subsequent 
decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Waco, Texas, which increased the evaluation of the 
veteran's service-connected back disorder from 40 to 60 
percent disabling, continued the 10 percent evaluation for 
the service-connected right shoulder condition, and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.  The RO also denied the veteran's claims of 
entitlement to service connection for diabetes mellitus, 
sleep apnea, bilateral osteoarthritis, bilateral leg 
condition, bilateral foot condition, and sexual dysfunction.  
The veteran filed a timely notice of disagreement as to all 
of these issues, and the RO subsequently provided the veteran 
a statement of the case (SOC).  

In March 2000 the RO issued a rating decision that determined 
the veteran had not submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bursitis of the left shoulder.  The veteran's claims of 
entitlement to service connection for left hip condition, 
right ankle condition and residuals of fractures of the left 
first and third fingers were also denied.  In October 2000 
the veteran submitted a notice of disagreement and the RO 
issued an SOC in March 2002.  

Subsequently, the veteran perfected his appeal to all the 
issues, which were then properly certified to the Board.  

The Board notes that the veteran presented for a local 
hearing before a regional hearing officer in July 2002, at 
which time he withdrew his appeal as to the issues of 
entitlement to service connection for sleep apnea, bilateral 
leg condition, bilateral foot condition, left hip condition, 
right ankle condition, and entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C.  A transcript of such is 
of record, as well as a written statement by the veteran 
withdrawing the claims listed above.  

Inasmuch as the veteran has issued a written withdrawal of 
his appeal as it pertained to his claims of entitlement to 
service connection for sleep apnea, bilateral leg condition, 
bilateral foot condition, left hip condition, right ankle 
condition, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C, those issues are no longer before the 
Board and will be discussed no further herein.  38 C.F.R. 
§ 20.204 (2002).  

The Board also notes that the RO granted the veteran's claim 
of entitlement to service connection for diabetes mellitus in 
a subsequent rating decision dated in August 2002.  The Board 
finds that the RO's August 2002 decision represents a full 
grant of the benefit sought on appeal, i.e. service 
connection.  Therefore, that issue is also no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial of 
a particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).




FINDINGS OF FACT

1.	In a final decision dated in July 1977, the RO denied the 
veteran's claim of entitlement to service connection for 
bursitis of the left shoulder.  The veteran was notified 
of the RO's decision and his appellate rights; he did not 
appeal.

2.	Since the July 1977 decision that denied the veteran's 
claim of entitlement to service connection for bursitis of 
the left shoulder, the appellant has submitted evidence 
bearing directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.	The veteran's service-connected bursitis of the right 
shoulder is manifested by limitation of motion of his 
right arm to shoulder level.  


CONCLUSIONS OF LAW

1.	The evidence submitted since the previous final decision 
is new and material, and the appellant's claim of 
entitlement to service connection for bursitis of the left 
shoulder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (now codified as amended at 38 U.S.C.A. 
§ 5103A(f)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).

2.	The schedular criteria for an evaluation of 20 percent for 
service-connected bursitis of the right shoulder have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5201 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
June 1999, February and July 2000, October 2001, March and 
September 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, the veteran has been advised 
that the RO would obtain VA treatment records and any 
adequately described private treatment records on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, the veteran has been clearly advised of the 
importance of his cooperation with VA in reporting for 
medical examination, to generate up-to-date evidence as to 
his service-connected condition.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)).  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual Background and Discussion

A.  New and Material Evidence

Service connection may be granted for any injury or disease 
that was either incurred in or aggravated by active military 
service.  38 C.F.R. §§ 3.303, 3.306 (2002).  

At the time of the RO's July 1977 rating decision the record 
consisted of the veteran's service medical records, including 
a clinical record dated in July 1966, which indicated 
complaints of left shoulder pain.  The veteran was diagnosed 
with bursitis.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran was afforded a VA examination in June 
1977.  Physical examination revealed no left shoulder 
disability.  

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§  20.200, 20.302.  
In the present case, the RO issued a rating decision in July 
1977, which denied the veteran's claim of entitlement to 
service connection for bursitis of the left shoulder.  The 
veteran was notified of the RO's decision and his appellate 
rights.  He did not appeal the decision, and the July 1977 RO 
rating decision became final.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

Since the RO's July 1977 rating decision, the veteran has 
submitted an October 1998 VA Outpatient Treatment Clinic 
report that indicated a diagnosis of bursitis, left shoulder.  
Inasmuch as said evidence was not a part of the evidence of 
record at the time of the July 1977 RO rating decision, it is 
new.  38 C.F.R. § 3.156(a).  Furthermore, the Board is of the 
opinion that said evidence is also material because it 
indicates that the veteran has a current left shoulder 
condition, which evidence was lacking at the time of the RO's 
July 1977 rating decision.  See Hodge v. West, supra; see 
also Evans v. Brown, supra.  

Therefore, and for the reasons discussed above, the veteran's 
claim of entitlement to service connection for bursitis of 
the left shoulder is hereby reopened.  

B.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed a claim seeking an increased rating for his 
service-connected right shoulder in March 1999.  In May 1999 
the veteran was afforded a VA examination, which revealed 
flexion to 140 degrees, abduction to 120 degrees, external 
rotation to 60 degrees, and internal rotation to 35 degrees.  
The examiner noted pain between 140 and 150 degrees on 
flexion and between 120 and 130 degrees on abduction 
extension.  According to the examiner, the veteran's range of 
motion was probably limited by an additional 25 percent 
during painful flare-ups.  There was no deformity, 
dislocation or ankylosis involving the right shoulder at the 
time of examination.  The veteran was diagnosed with chronic 
bursitis involving the right shoulder with recurrent acute 
exacerbations, status post [acromioclavicular] separation of 
right shoulder.  

In October 2001 the veteran was afforded another VA 
examination, at which time the veteran complained of severe, 
radiating right shoulder pain.  The veteran denied any 
swelling, weakness, or any recent dislocations or 
subluxation.  He reported increased crepitus and stiffness.  

Physical examination revealed no swelling, effusion or 
redness.  The veteran had forward flexion and forward 
abduction to 120 degrees with pain beginning at 90 degrees 
and internal and external rotation to 90 degrees with pain 
beginning at 80 degrees.  The examiner noted that the 
veteran's pain radiated down through his right hand.  X-rays 
of the veteran's right shoulder were negative.  However, 
magnetic resonance imaging (MRI) revealed high-grade partial 
tear from the articular surface of the distal supraspinatus 
tendon.  There was acromioclavicular arthrosis with MRI 
evidence of impingement at the musculotendinous junction.  
Additionally, there was an increased signal in the superior 
labrum that could represent a degenerative type tear.  

The veteran was diagnosed with right shoulder bursitis, 
resolved; symptomatic high-grade tear of the supraspinatus 
tendon of the right shoulder; and symptomatic osteoarthritis 
of the right shoulder.  

The veteran's service-connected right shoulder bursitis is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5019.  

Diagnostic Code 5019 indicates that bursitis is to be rated 
based on limitation of motion of the affected parts, as 
degenerative arthritis.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  Pursuant to that code, arthritis, when 
established by x-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for each such major joint or 
group of minor joints affected.  

Limitation of motion of the arm is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  Under Diagnostic Code 
5201, an arm limited in motion to shoulder level is assigned 
an evaluation of 20 percent; limitation to midway between the 
side and shoulder level is evaluated as 30 percent disabling; 
and limitation to 25 degrees from the side is evaluated as 40 
percent disabling.  

In the present case, the veteran's most recent VA examination 
revealed range of motion of the right arm to 120 degrees on 
forward flexion.  Therefore, the veteran's service-connected 
right shoulder would warrant no more than 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019, 5201.  

The Board recognizes, however, that the Court, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

In the present case, evaluation of the veteran's service-
connected right shoulder is predicated on limitation of 
motion, so the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
are applicable.  Based upon the competent medical evidence of 
record, the veteran's service-connected right shoulder is 
limited to 90 degrees on forward flexion due to pain.  
Therefore, the Board finds that the veteran's service-
connected right shoulder bursitis is most appropriately 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  See DeLuca, supra; see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  An evaluation of 30 percent or higher 
is not warranted because the competent medical evidence of 
record indicates that the veteran can raise his right arm to 
at least shoulder level without pain and even higher with 
pain.  Id.

The Board has considered whether the veteran's service-
connected right shoulder bursitis would warrant a higher 
evaluation based upon another diagnostic code.  However, the 
veteran does not appear to contend and the competent evidence 
of record does not indicate that the veteran suffers frequent 
dislocations, malunion or nonunion of his service-connected 
right shoulder.  In fact, the VA examiners in May 1999 and 
October 2001 specifically noted that the veteran's shoulder 
was not ankylosed and the veteran specifically denied any 
recent dislocation or subluxation.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected right shoulder 
bursitis is adequately evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

New and material evidence has been submitted, and the claim 
of entitlement to service connection for left shoulder 
bursitis is reopened.  To that extent, the veteran's claim is 
granted.

An evaluation of 20 percent for service-connected right 
shoulder bursitis is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

